      3:03-cr-30115-SEM # 84   Page 1 of 11                                   E-FILED
                                                     Monday, 20 July, 2020 02:05:28 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )    Case No. 03-cr-30115
                                         )
MILTON LACY,                             )
                                         )
                Defendant.               )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Milton Lacy’s Amended Motion

for Compassionate Release (d/e 79) requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On June 25, 2004, Defendant Milton Lacy was sentenced to

188 months’ imprisonment for possession of five or more grams of

cocaine base with intent to distribute in this case. On November

16, 2012, Defendant began his term of supervised release. His

supervised release was revoked, and he was sentenced to time

served plus one day. On March 28, 2018, his supervised release


                               Page 1 of 11
      3:03-cr-30115-SEM # 84   Page 2 of 11




recommenced. However, a petition to revoke his supervised release

was filed alleging that Defendant violated his mandatory condition

by manufacturing/delivering a controlled substance and possession

of a controlled substance, and conspiracy to manufacture/deliver a

controlled substance.

     New federal charges were brought against Defendant for the

same conduct in the Central District of Illinois, case no. 19-cr-

30033 (“New Federal Case”). On June 21, 2019, Defendant Lacy

pled guilty to Counts 1 and 2 of the Indictment. Both counts

charged Defendant with distributing a mixture and substance

containing a detectable amount of cocaine base in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(C). On January 3, 2020, Defendant

was sentenced to 21 months’ imprisonment on Counts 1 and 2 to

be served concurrently with each other but to be served

consecutively to any sentence imposed in this case. Defendant was

also sentenced to a 4-year term of supervised release.

     On the same day, Defendant’s supervised release was revoked

in this case. Defendant was sentenced to one year and one day of

imprisonment to run consecutive to the sentence imposed in the

New Federal Case. Defendant did not receive any additional term of


                               Page 2 of 11
      3:03-cr-30115-SEM # 84   Page 3 of 11




supervised release.

     Defendant is currently serving his sentence in FCI Terre

Haute. He has a projected release date of September 31, 2021. As

of July 20, 2020, FCI Terre Haute has no active COVID-19 cases,

but one inmate and one staff member have recovered from COVID-

19. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed July 20, 2020).

     On June 30, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 75. On July 6, 2020, following the appointment of the Federal

Public Defender’s Office to represent Defendant, an Amended

Motion for Compassionate Release was filed. See d/e 79.

Defendant seeks compassionate release due to his health issues

and the COVID-19 pandemic. Defendant is a 37-year-old African

American male who has been diagnosed with type 2 diabetes,

hypertension, hyperlipidemia, and is morbidly obese. Defendant

also has a history of asthma and potentially has sleep apnea.

     On July 9, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 36. The Government argues that the

Court lacks the authority to grant Defendant’s motion because


                               Page 3 of 11
      3:03-cr-30115-SEM # 84   Page 4 of 11




Defendant has not exhausted his administrative rights with the

Bureau of Prisons (BOP) or waited 30 days from the time a request

to BOP regarding a motion for compassionate release was made.

The Government also argues that Defendant has not established

extraordinary and compelling reasons to warrant a reduction.

     On July 20, 2020, the Court held a video conference hearing

on Defendant’s motion, at which the Court spoke to Defendant Lacy

and heard oral arguments from counsel.

                               II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the


                               Page 4 of 11
      3:03-cr-30115-SEM # 84   Page 5 of 11




enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.



                               Page 5 of 11
      3:03-cr-30115-SEM # 84   Page 6 of 11




That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-

by-case basis.

     In this case, the Government identified that Defendant had

submitted a request for compassionate release to his BOP facility on

June 25, 2020. See d/e 82, p. 10. The Government argues that 30

days have not passed so Defendant has not met the 30-day

requirement or exhaustion requirement found in 18 U.S.C. §

3582(c)(1)(A). Denying Defendant’s motion without reaching the

merits, only to order Defendant to wait five days to refile his request

with this Court, would certainly frustrate the purposes of the

statute. The Court excuses the requirement for Defendant to wait

the 30-day requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     The Court must consider whether “extraordinary and

compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The spread of COVID-19

has presented extraordinary and unprecedented challenges for the

country and poses a serious issue for prisons. Due to the infectious

nature of the virus, the Centers for Disease Control and Prevention


                               Page 6 of 11
      3:03-cr-30115-SEM # 84   Page 7 of 11




(CDC) and state governments have advised individuals to practice

good hygiene and social distancing and isolation. Social distancing

can be difficult for individuals living or working in a prison.

     Defendant is currently incarcerated at FCI Terre Haute. The

Court notes that there are some discrepancies on the BOP website

relating to COVID-19 cases at the Terre Haute BOP facilities.

Although FCI Terre Haute does not have any active cases at this

time, it is possible that at any moment an outbreak could occur

especially in the living conditions of a prison. See COVID-19 Cases,

Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

accessed July 20, 2020). There have already been cases at FCI

Terre Haute as the BOP website indicates one staff member and one

inmate have recovered from the illness. Id. Additionally, USP Terre

Haute has two active inmate cases, one inmate death, and 6

inmates have recovered from COVID-19. Id. As of July 20, 2020,

BOP reports that 3,781 federal inmates and 318 BOP staff have

confirmed positive COVID-19 test results nationwide, and 97

inmates have died as a result of COVID-19. Id.

     Defendant Lacy is a 37-year-old African American male who

has type 2 diabetes, essential hypertension, hyperlipidemia, and is


                               Page 7 of 11
      3:03-cr-30115-SEM # 84   Page 8 of 11




morbidly obesity as he has a BMI of 47.5. See Adult BMI

Calculator, CDC,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/eng

lish_bmi_calculator/bmi_calculator.html (last accessed July 20,

2020). Defendant is at a higher risk of serious illness or death if he

contracts COVID-19. See People at Any Age with Underlying

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed July 20, 2020) (“People of any age with the following

conditions are at increased risk of severe illness from COVID-19:. . .

Obesity (body mass index [BMI] of 30 or higher) . . . Type 2 diabetes

mellitus.”); Racial and Ethnic Minority Groups, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/racial-ethnic-minorities.html (last accessed July 20,

2020) (“Some racial and ethnic minority groups are over-

represented in jails, prisons, homeless shelters, and detention

centers, where people live, work, eat, study, and recreate within

congregate environments, which can make it difficult to slow the

spread of COVID-19.”). Defendant also has a history of asthma and

may have sleep apnea. Individuals with hypertension and asthma


                               Page 8 of 11
      3:03-cr-30115-SEM # 84   Page 9 of 11




also “might be at an increased risk.” Id. Therefore, the Court finds

that extraordinary and compelling reasons exist that warrant a

reduction in Defendant Lacy’s sentence.

     The Court must also reconsider the factors set out in 18

U.S.C. § 3553(a). Defendant Lacy is currently serving one year and

one day after his supervised release was revoked for

manufacturing/delivering a controlled substance and possession of

a controlled substance, and conspiracy to manufacture/deliver a

controlled substance. He is also serving a 21-month sentence in

the New Federal Case for two counts of distributing a mixture and

substance containing a detectable amount of cocaine base, the

same conduct relating to the revocation. In total, Defendant Lacy

was sentenced to 33 months and 1 day of imprisonment.

Defendant Lacy has been in custody for 13 months, over one year,

for his crimes. He only has a little over a year left to serve on his

sentence as his projected release date is September 13, 2021.

Since being incarcerated, Defendant Lacy has completed several

educational classes. See d/e 29, pp. 5-10. He has not committed

any disciplinary infractions during his current incarceration. See

d/e 34. The Court has reconsidered the factors in § 3553(a) and


                               Page 9 of 11
      3:03-cr-30115-SEM # 84    Page 10 of 11




concludes that they entitle Defendant to compassionate release.

      The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13.1 If Defendant quarantines himself at his new place of

residence away from any other household members, that will

diminish the risk of spreading the virus. Otherwise, the Court does

not find that Defendant poses a danger to the community.

      The Court, taking all the relevant facts into account, finds that

Defendant has established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment, and the Court finds that compassionate release is

appropriate in this case.

                            III. CONCLUSION

      For the reasons set forth above, Defendant Milton Lacy’s

Amended Motion for Compassionate Release (d/e 79) is GRANTED.

The Court DENIES as MOOT the pro se motions filed by Defendant

Lacy (d/e 75). The Court hereby reduces Defendant’s term of


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisoners.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                               Page 10 of 11
     3:03-cr-30115-SEM # 84   Page 11 of 11




imprisonment in this case from one year and one day to time served

plus 72 hours in order to allow BOP to test Defendant for COVID-19

and for Defendant to arrange transportation.

     The Bureau of Prisons is ORDERED to immediately test

Defendant for COVID-19. The Clerk is DIRECTED to send a copy of

this Opinion to FCI Terre Haute.

ENTER: July 20, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                              Page 11 of 11
